DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 and 4-15 are allowed.

				Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the injection syringe device is further configured to be movable to a third location and to introduce the sample solution collected from the at least one first sample solution storage vessel into the at least one second sample solution storage vessel for producing the diluted sample solution, and wherein the second sample solution storage vessel has an inner vessel for the preparation and storage of the diluted sample solution, the inner vessel includes a wall on which there is at least in portions thereof an overflow area provided for draining away excess diluted sample solution.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest  the sample solution from the at least one first 4Applicant: LAR Analysers AG Application No.: 15/772,179 sample solution storage vessel and introduce the sample solution into an injection port of a reaction vessel, thermally digesting a quantitatively predetermined .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798